DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14-22, 25-31, 33-57, 62 and 64-68 are rejected under 35 U.S.C. 103 as being unpatentable over Mjalli et al. US 9,359,313, in view of Chen et al. WO2018/108128 A1 (US equivalent 11,266,630 B2).
Mjalli teaches an oral dosage form comprising combination of glucokinase activator (GK) and metformin in the claimed amounts and ratio.  See columns 4, 7-8 and 11-12.  The claimed method of treating type 1 and type 2 diabetic and related conditions is found in columns 9-10.  
Mjalli does not expressly teach a GK compound having the claimed formula.
Chen teaches a solid dispersion comprising a GK, specifically an HMS5552 compound.  See abstract and column 21-22 and claims and Examples.  Chen teaches the claimed ratio between the GK and polymer in the solid dispersion.  See columns 15-16 and 26.  The solid dispersion is formulated into an oral dosage form such as tablet or coated tablet comprising the claimed amount of filler, binder, disintegrant, lubricant, and glidant.  See columns 17-18 and 27-28.  Glidant can be found in column 36.    
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to select the HMS5552 GK compound with the expectation to obtain a composition useful for the treatment of diabetic.  This is because Chen teaches a GK compound that is because Chen teaches a GK compound that is advantageous and is the drug of first choice for the treatment of type II diabetic.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606. The examiner can normally be reached Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN T TRAN/Primary Examiner, Art Unit 1615